Citation Nr: 1613106	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to October 1991.  The appellant is her surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay, but further development is necessary prior to final adjudication on the appellant's claim.  The Board remanded the appeal in January 2014, directing the RO to obtain treatment records from the Marion VA Medical Center and a VA opinion addressing the appellant's contentions.  The RO did not obtain the Veteran's VA treatment records from the Marion VA Medical Center.  Further, a February 2014 VA opinion was obtained that does not address whether the Veteran's cause of death (to include her pulmonary embolism) is related to the Veteran's military service, to include her June 1989 anemia diagnosis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Marion VA Medical Center, as well as any other VA treatment records.  If there are no such records, document such in the claims folder and/or in the supplemental statement of the case. 

2.  After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the February 2014 VA examiner.

If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the pulmonary embolism which caused the Veteran's death.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cause of death (to include her pulmonary embolism) is related to the Veteran's military service, to include her June 1989 anemia diagnosis?

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




